                 Case 2:19-cv-01992-JCC Document 30 Filed 02/23/21 Page 1 of 2




                                                       THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                  UNITED STATES DISTRICT COURT
 7
                                 WESTERN DISTRICT OF WASHINGTON
 8                                         AT SEATTLE

 9        SHANNON ANDERSON SAEVIK,                         CASE NO. C19-1992-JCC
10                             Plaintiff,                  MINUTE ORDER
11               v.

12        SWEDISH MEDICAL CENTER and
          REBECCA DAY, individually and as Clinic
13        Operations Manager of its Organ Transplant and
          Liver Center,
14

15                             Defendants.

16

17             The following Minute Order is made by direction of the Court, the Honorable John C.
18   Coughenour, United States District Judge:
19             This matter comes before the Court on the parties’ stipulated motion to further modify
20   trial and pretrial dates (Dkt. No. 29). Having thoroughly considered the motion and the relevant
21   record, the Court hereby GRANTS the motion and ORDERS the trial date and pretrial deadlines
22   to be continued as follows:
23   //
24   //
25   //
26   //


     MINUTE ORDER
     C19-1992-JCC
     PAGE - 1
             Case 2:19-cv-01992-JCC Document 30 Filed 02/23/21 Page 2 of 2




 1

 2
     CASE EVENT                                      NEW DATE
 3   All motions related to discovery must be        May 20, 2021
     FILED by
 4
     Discovery COMPLETED by                          June 7, 2021
 5
     All Dispositive Motions must be FILED by        July 16, 2021
 6

 7   Settlement conference per Rule 39.1 HELD        August 9, 2021
     no later than
 8
     Mediation per Rule 39.1 HELD no later than      September 10, 2021
 9
     Letter of Compliance as to Rule 39.1 FILED      September 17, 2021
10   by
11
     Motions in Limine should be FILED by            September 17, 2021
12
     Agreed pretrial order filed with the Court by   October 1, 2021
13
     Trial briefs, Proposed Voir Dire & Jury         October 5, 2021
14   Instructions due
15   Pretrial Conference will be HELD                October 7, 2021
     at 8:30 a.m.
16

17   EIGHT DAY TRIAL set for 9:00 a.m.               October 25, 2021

18

19         DATED this 23rd day of February 2021.
20
                                                          William M. McCool
21                                                        Clerk of Court

22                                                        s/Paula McNabb
                                                          Deputy Clerk
23

24

25

26


     MINUTE ORDER
     C19-1992-JCC
     PAGE - 2
